DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
No claim amendments have been presented.  
The remarks submitted on December 10, 2021 have been entered. 
Claims 1, 4, 6, 8-10, 12, 16-20, 23-25, 27-36, and 39-43 are examined in this Office action.

Claim Rejections - 35 USC § 103
Claims 1, 4, 6, 8-10, 12, 16-20, 23-25, 27-36, and 39-43 remain rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over PELEG (Peleg et al., United States Patent No. 6,406,690, granted 16 April 1996; as evidenced by the Biopesticides Registration Action Document Bacillus firmus I-1582, published April 22, 2008, pp 1-38), in view of ASRAR (Asrar et al., United States Patent Application Publication No. 2004/0023802 A1, published 5 February 2004), TIAN (Tian et al., 2007, Bacteria used in the biological control of plant-parasitic nematodes: populations, mechanisms of action, and future prospects, FEMS Microbiol. Ecol. 61: 197-213), and JOHNSON (Johnson et al., United States Patent No. 6,156,699, granted 5 December 2000); for reasons of record stated on pages 3-15 in the Office action dated 09/10/2021.  
	The claims are drawn to a product comprising a spore-forming nematicidal bacterium Bacillus firmus in an amount of from about 1% to 20% by weight, and a non-nematicidal insect B. thuringiensis, wherein the product results in increased yield of the cotton, soybean, corn, wheat or sorghum when grown under nematode pressure, wherein the concentration of clothianidin is 500 to 1,000 gm ai per 100 kg of seed, and wherein the Bacillus firmus in a concentration of 100,000 to 10,000,000 cfu/seed; wherein the product further comprises imidacloprid; wherein the product comprises a genetically modified seed which is insect tolerant, and which is glyphosate tolerant; further wherein the Bacillus firmus is from strain CNCM I-1582; wherein the product comprises at least one chemical fungicide; further wherein B. firmus is present in an amount of from about 1% by weight to 20% by weight, and that clothianidin is present in an amount from about 30% by weight to about 50% by weight; to methods of protecting genetically modified seed from damage resulting from infestation with nematodes, with the product; and to methods of manufacturing the product; to a method of manufacturing a genetically modified seed of cotton, soybean, corn, wheat, or sorghum, wherein a continuous coat machine is utilize or when a computer system monitors seed flow into said continuous coat machine, along with a batch coating process; wherein the spore-forming bacterium confers protection against nematodes; and further wherein the composition component distribution as a known percent by weight distribution of the total composition.  
	PELEG teaches the application of the spore-forming nematicidal bacterium Bacillus firmus strain CNCM I-1582 for controlling nematodes (entire document; see Title, Abstract, for example). 
PELEG teaches the application of the spore-forming nematicidal bacterium Bacillus firmus strain CNCM I-1582 to seed, in conjunction with the insect control agent Nemacur® 
PELEG teaches the use of supplements including Nemacur®, to create an additive nematicidal effect (col. 6, lines 17-48). The following supplements were used in the experiments: a) none; b) gelatin; c) gelatin hydrolysate; d) gelatin+cotton seed meal; e) casein hydrolysate; and f) Nemacur® (Id., lines 32-35). 
PELEG teaches that the supplements either alone or in combination can be used to increase the nematicidal activity of the bacteria (Id., lines 49-51). Various supplements, either alone or in combination, can be used to increase the nematicidal activity of the bacteria. These include vegetative grains such as pea, bean and humus flours, and extracts from animal sources such as feather powder, powdered meat and other inexpensive protein hydrolysates. Examples of preferred supplement combinations are crude gelatinous material and CSM (cotton seed meal), or whey protein and CSM, at concentrations of 0.1% and 0.25%, respectively (Id., lines 49-57). In general, the bacteria and the supplements had a positive effect on the fresh weight of the plants. When used separately, they increased the top fresh weight by 50-100% as compared to control. However, when used in combination, the bacteria and supplement gave an increase of 200-300% (Id., lines 62-67). 
	PELEG further teaches and claims (claim 4 of PELEG, for example) a supplement selected from the group consisting of gelatin, gelatin hydrolysate, crude gelatinous material, whey protein, casein hydrolysate and cotton seed meal, wherein said supplement improves the nematicidal activity of the bacteria.
Bacillus firmus strain CNCM I-1582, or spores thereof, to said plant (claims 3-6 of PELEG, for example).
PELEG teaches that a typical nematicidal composition will include the active ingredient Bacillus firmus strain CNCM I-1582 spores, an appropriate supplement, a carrier which is compatible to the activity of the spores as well as to the plant being treated, and, preferably, a surfactant. Examples of supplements which may be added are 0.1% Scanpro™ 210/F (crude gelatinous material)+0.25% CSM, or 0.1% AMP™ 800 (whey protein)+0.25% CSM (col. 7, lines 11-23; see Section VI. Nematicidal Compositions). The composition can be modified in accordance with the application technique by which it will be used: 1) application through the irrigation system; 2) mixing in the soil of the plants; 3) seed coating (Id., lines 20-24). 
PELEG teaches that it is believed that proteolytic and collagenolytic activities play an important role in the control of nematodes (col. 5, lines 42-53; Tables 1-2), and in that context examines the proteolytic activity of Bacillus firmus I-1582, at a concentration of 109 cfu (colony forming units) (Table 1). 
The Biopesticides Registration Action Document Bacillus firmus I-1582 (US EPA Archive Document; attached to this Office action) provides evidence that the biopesticide formulation taught by PELEG comprises Bacillus firmus strain I-1582 at a minimum of 4 x 108 cfu/g; see the Product Overview section on page 8, referencing US Patent No. 6406690 by Peleg et al. See also page 9, describing the formulation type.   
PELEG does not explicitly teach the seed as being genetically modified or the insecticide as neonicotinoid, nor does PELEG explicitly teach the instantly claimed composition component distribution as a known percent by weight distribution of the total composition. However, such prima facie obvious to a person of ordinary skill in the art at the time of invention for the reasons discussed below.
ASRAR teaches methods for increasing plant yield and/or vigor by seed treatment with a neonicotinoid compound (i.e., neonicotinoid insecticide) (entire document; see Title, Abstract, for example). 
ASRAR teaches pesticides that are very effective against targeted pests (page 1, paragraph 0007). One family of insecticides, in particular, has been found that shows great potential for protecting the seeds and plants of important agronomic crops from insect damage. This family, the neonicotinoids, include such agents as thiamethoxam (available commercially as HELIX® and CRUISER®, imidacloprid (available commercially as GAUCHO®), as well as several other related compounds (Id.). The use of thiamethoxam as a pesticidal seed treatment has been reported, at least on cotton, sorghum, maize, sweet corn, and sugar beet, for the control of wireworm, cotton seedling thrips, tomato thrips, cotton aphid, black field earwig, and other insects (Id.). 
ASRAR teaches the treatment of a seed with a neonicotinoid compound, wherein the seed may contain transgenes expressing delta-endotoxins from Bacillus thuringiensis (page 2, paragraphs 0025-0027, and 0061), or may contain a transgene conferring glyphosate tolerance (i.e., genetically modified seed or plant part) (page 15, paragraph 0121). 
ASRAR teaches the treatment of seed with fungicides in an additional layer of coating, or as part of the coating containing the neonicotinoid (i.e., further comprising at least one chemical fungicide) (pages 16-17, paragraphs 0134-0137); and also teaches the treatment of seed, such as soybean, that contain transgenes that confer both insect and glyphosate tolerance 
ASRAR teaches the use of the neonicotinoid imidacloprid in a preferred range of 40g/100kg of seed up to 100g/100kg of seed. This equates to 0.004 to 0.01% by weight of imidacloprid to seed (page 19, paragraph 0211). See also Figs. 2-3 showing corn yield from seed having a seed treatment with imidacloprid relative to controls. 
ASRAR teaches and claims (claim 37 of ASRAR, for example), a method of increasing the yield and/or vigor of an agronomic plant that is grown from a seed, wherein the neonicotinoid insecticide is selected from a group that includes imidacloprid, clothianidin, and others. 
It is noted that the instant disclosure also contemplates both imidacloprid and clothianidin as alternative embodiments of non-nematicidal, neonicotinoid insecticides; see infra excerpt from Applicant’s Specification, page 8, paragraph 0027: 

    PNG
    media_image1.png
    186
    534
    media_image1.png
    Greyscale
  

ASRAR teaches that the neonicotinoid compounds have the capability of causing an improvement in the yield and/or the vigor of the plant whether or not the plant is under pest pressure from insect pathogens (page 3, paragraph 0056). 
®  600 FS (containing 48.7% by weight imidacloprid) (i.e., about 10% by weight to about 50% by weight) was thoroughly mixed into water to form a seed treatment formulation, and the formulation was applied to a weight of corn seed to provide treatment levels of 0.165 mg imidacloprid per kernel, which is about 487 grams imidacloprid per 100 kg of seed (page 21, paragraph 0224). 
ASRAR teaches that the amount of neonicotinoid compound that is used for the treatment of the seed will vary depending upon the type of seed and the type of neonicotinoid compound, but the treatment will comprise contacting the seeds with an amount of the neonicotinoid compound, or combination of two or more neonicotinoid compounds, that is effective for increasing the yield and/or vigor of the agronomic plant that is grown from the treated seed (page 19, paragraph 0210). 
ASRAR teaches treatment of different types of seed, such as soybean (page 15, paragraphs 0116 and 0121). As “agronomic plant” and “agronomically important plant’ in the practice of the invention, ASRAR teaches, without limitation, wheat, cotton, sorghum; and further teaches increasing the yield of soybeans (Id., paragraphs 0066-0067). See also paragraph 0078 on page 6, describing the use of insecticides for crops such as corn, cotton, and soybeans. 
ASRAR teaches and claims the use of clothianidin as a neonicotinoid compound with insecticidal activity (see, for example, paragraphs 0072, 0095; claims 9-10, 36-38 of ASRAR, for example). The neonicotinoid compound formulation that is used to treat the seed in the invention can be in the form of a suspension, emulsion, slurry of particles in an aqueous medium, wettable powder, wettable granules, or dry granules (page 18, paragraph 0200). If formulated as 0.5% to about 99% by weight (w/w), preferably 5-40% (i.e., about 30% by weight to about 50% by weight; i.e., about 40% by weight) (Id.). 
ASRAR teaches that, in general, the amount of neonicotinoid compound (i.e., clothianidin, which is a nematicidal, neonicotinoid insecticide) that is applied to a seed in the treatment will range from about 0.1 gm to about 1,000 gm of the compound per 100 kg of the weight of the seed (page 19, paragraph 0211). Preferably, the amount of neonicotinoid compound will be within the range of about 5 gm to about 600gm active per 100 kg of seed (Id.). Alternatively, it has been found to be preferred that the amount of the neonicotinoid compound be over about 20gm of the compound per 100 kg of the seed (Id.). When the neonicotinoid compound is imidacloprid, a preferred range of use includes about 40 gm/ 100 kg of seed to about 100 gm/ 100 kg seed (Id.).
ASRAR also teaches and claims seed that comprises a foreign polynucleotide sequence encoding a B. thuringiensis endotoxin (see, for example, Abstract; paragraphs 0011, 0014, 0061, 0111-0116; Table 4; claims 32-34, 54-55 of ASRAR, for example). 
ASRAR further teaches in the art a method of controlling pests that includes applying pymetrozine, a benzoylurea-derivative, or a carbamate-derivative to the pests, their environment, or to a transgenic plant that can contain one or more of the natural Bt (B. thuringiensis) delta-endotoxin genes; and ASRAR also describes the treatment of transgenic crops with certain compounds, including imidacloprid, in order to obtain synergistic control of harmful insects (paragraph 0009, for example). See also Example 1 (paragraphs 0221-0224), illustrating the treatment of transgenic corn seeds, expressing Bacillus thuringiensis endotoxin Cry3Bb.11231 or Cry3Bb.11098, with imidacloprid. 
imidacloprid can be used in conjunction with a nematicide (i.e., a product that comprises imidacloprid and a nematicide), and further contemplates in paragraph 0025 on page 2 the application of the product in a location having a level of infestation by an insect that is a pest for the agronomic plant (i.e., in the presence of insect pressure). 
ASRAR teaches that the seeds may also be treated with one or more of the following ingredients: pesticides, fungicides (i.e., chemical fungicides), herbicides, and biocontrol agents. When the seed is treated with other pesticides, such pesticides can be nematocides (pages 16-17, paragraphs 0134-0136). Thus ASRAR explicitly contemplates the control of nematodes. When the seed is treated with a herbicide, it can be an inhibitor of aromatic amino acid synthesis, such as glyphosate (page 17, paragraph 0178; page 18, paragraph 0198; claim 27 of ASRAR, for example). 
ASRAR teaches soil treatment, foliar treatment, (pages 6-10, Table 1 and accompanying text), and seed treatment (page 13, paragraph 0094; page 18, paragraphs 0199 and 0202). Specifically, the neonicotinoid compounds can be applied to a seed as a component of a seed coating. Seed coating methods and compositions are known in the art (page 19, paragraph 0203). 
ASRAR teaches that the neonicotinoid compound can be applied with good results to the seeds of plants having particular transgenic events, whether or not insect infestation level indicates the use of an insecticide. In one example, the neonicotinoid compound is applied to a seed that contains one or more genes capable of expressing a B. thuringiensis delta-endotoxin of any type (page 4, paragraph 0061). 
ASRAR also teaches that the respective weights of the neonicotinoid compound (e.g., imidacloprid) preparation and the corn seed were calculated to provide the desired rate of 
TIAN provides a review of bacteria used in the biological control of plant-parasitic nematodes: populations, mechanisms of action, and future prospects (entire document; see Title, Abstract, for example). 
TIAN teaches that, as a group of important natural enemies of nematode pests, nematophagous bacteria exhibit diverse modes of action: these include parasitizing; producing toxins, antibiotics, or enzymes; competing for nutrients; inducing systemic resistance of plants; and promoting plant health. They act synergistically on nematodes through the direct suppression of nematodes, promoting plant growth, and facilitating the rhizosphere colonization and activity of microbial antagonists (Id.; see Abstract, for example).
TIAN teaches commercial bionematicidal agents based on Bacillus species, under the product name BioNem, which is utilized in nematode control (page 202, right-hand col., second paragraph); said product comprises 3% lyophilized Bacillus firmus spores and 97% nontoxic additives (plant and animal extracts) (i.e., about 1% to about 20% Bacillus firmus by weight) to control root-knot nematodes as well as other nematodes. BioNem preplant applications in vegetable plants resulted in an increased plant yield due to significantly reduced nematode populations and root infestation, resulting in overall increase in yield (Id.).
JOHNSON teaches a process for coating seed (entire document; see Title, Abstract, for example). 
application of a composition comprising bacteria forming a coat over the seed such that mixing of seed results in a substantially uniform treatment (col. 1, lines 18-22; col. 4, lines 33-37). 
JOHNSON teaches the application of a seed coat with a continuous process machine or as a batch process (col. 3, lines 41-45), and teaches what appears to be an automated process in which a stream of seeds at the rate of up to ~500 kg per minute are fed into multiple mixing chambers that are set up in relation to one another, one to another, such that the transfer process results in the falling of seed from one rotating chamber to the next (i.e., applying and mixing to achieve a substantially uniform treatment) (col. 3, lines 47-67).
	Given the teachings of PELEG, ASRAR, TIAN, and JOHNSON as described above, and the motivation to control and protect against nematodes in agriculture, and the knowledge generally available in the art at the time of invention; it would have been obvious to one of ordinary skill in the art at the time the invention was made to use and to modify the compositions and methods taught by PELEG, ASRAR, TIAN, and JOHNSON, to combine Bacillus firmus with a non-nematicidal insect control agent, thus arriving at the Applicant’s invention with a reasonable expectation of success, and without any surprising results. For example, in light of PELEG’s disclosure that their spore-forming bacterium is known to be used in combination with insect control agents, and ASRAR’s disclosure that (i) clothianidin can be used as a neonicotinoid compound with insecticidal activity, and (ii) imidacloprid is known to not only have insecticidal activity, but also increase the yield of the crop, one of ordinary skill in the art would have found it prima facie obvious to combine the teachings of PELEG and ASRAR, and try using ASRAR’s clothianidin and/or imidacloprid in lieu of PELEG’s insect control. Similarly, one of ordinary skill in the art would have been motivated to combine the teaching of B. firmus spores with the teachings of PELEG in view of ASRAR of methods of protecting modified seed comprising applying 0.004 to 0.01 % by weight of imidacloprid or imbibing seed with a neonicotinoid compound at ~1 to ~75 % by weight in water, as well as the seed coating. One would have been motivated to do so considering the advantages of applying multiple crop protectants to seed. 
	Seed coating, batch coating, uniform treatment, and computer control of the flow of seeds are techniques that were routine in the art at the time the invention was made, as taught by the cited references and the state of the art in general. For example, JOHNSON teaches a flow of ~500 kg per minute into the coating process, clear evidence of monitoring the flow of seed. Similarly, it would be obvious to utilize a computer system to monitor the flow of seed to increase the efficiency in a quality control environment. The described coating processes would adequately coat a non-transgenic seed just the same as a transgenic seed. 
	Similarly, it would have been obvious to combine the genetically modified seed and spore-forming bacteria taught by PELEG in view of ASRAR with the methods of batch and continuous coating to achieve the uniform treatment of JOHNSON. One of ordinary skill in the art would have been motivated to achieve uniform treatment (e.g., as taught by JOHNSON) because it would have created a quality-controlled seed coating manufacturing method that allows for separation of individual seeds from one another.
As well, one of ordinary skill in the art would have been motivated to substitute imidacloprid rather than using Nemacur®, as imidacloprid increases the yield in addition to having insecticidal activity.  
One having ordinary skill in the would have appreciated the value in controlling multiple types of agricultural pests in a single product, and would have been motivated to create and 
Considering that ASRAR teaches that seed coats can be applied with multiple elements per coat or a single element per coat, the simultaneous application of spore-forming bacteria and an insect control agent is obvious over the prior art.
Although PELEG, ASRAR, TIAN, and JOHNSON do not specifically reduce to practice the instantly claimed product using cotton, corn, wheat, or sorghum, or the precise combination of a composition component distribution as a known percent by weight distribution of the total composition, these particular embodiments would be considered a design choice that would be readily apparent to one of ordinary skill in the art, absent evidence to the contrary; protection against nematodes of agronomically important plant species, including crops such as cotton, corn, wheat and sorghum is desirable in agriculture; see also ASRAR. Furthermore, PELEG specifically describes the use and modification of a nematicidal composition comprising as an active ingredient (ai) the Bacillus firmus strain I-1582. The composition can be modified in accordance with the application technique by which it will be used: 1) application through the irrigation system; 2) mixing in the soil of the plants; 3) seed coating (col. 7, lines 20-24). 



Response to Applicant’s arguments:
	The Applicant’s arguments in the response submitted on December 10, 2021 have been carefully considered but they were not found to be persuasive. Applicant contends that the TRO fails to establish a prima facie case of obviousness (Remarks, pages 7-8). Applicant argues that PELEG only uses NEMACUR® as a positive control to compare with Bacillus firmus, and that PELEG  does not suggest the combination of B. firmus and an insect control agent (Id., page 7, last paragraph). Applicant argues that NEMACUR® is a nematicide, whereas the claims refer to the non-nematicidal insect control agent clothianidin (Id., page 8, first paragraph). Applicant argues that the evidence of secondary considerations is sufficient to overcome a prima facie case of obviousness (Id., section bridging pages 8-9).  
	The Examiner disagrees with Applicant’s characterization of the prior art, and of the state of the art in general, vis-à-vis the instant claims. 
	Initially, and in contrast to Applicant’s arguments, it is noted that the cited prior art references, in combination with the knowledge generally available in the art at the time of invention, more than adequately establish a prima facie case of obviousness for the claimed invention. The instant claims are directed to a composition that comprises: (i) clothianidin (used as insecticide), (ii) Bacillus firmus strain CNCM 1-1582 (used as nematicide), and (iii) a genetically modified seed, plant, or plant part; with additional limitations with respect to the concentrations used. However, agricultural pesticidal compositions as combinations of (i) insecticides and (ii) nematicides (applied to (iii) seed) were well known in the art at the time of invention. See, for example, the formulation of insecticide/nematicide Furadan® LFR (U.S. Environmental Protection Agency registration 279-330 issued January 31, 20061; copy of EPA 
In response to Applicant’s continued arguments against the cited references individually, these are not persuasive, because they are attacks on the PELEG (and other references) individually rather than considering the combined teachings as a whole. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is also important to note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The above notwithstanding, a fairer reading of the PELEG reference reveals that, in contrast to Applicant’s arguments, PELEG does not teach the use of NEMACUR® as a positive control. In contrast, NEMACUR® is taught as one of the supplements to the treatment with Bacillus firmus strain CNMS I-1582. Shown below is an excerpt from col. 6 of the PELLEG reference. NEMACUR® is indicated as one of the possible supplements (f). In some experiments, bacterial spores alone were used (i.e., Bacillus firmus strain CNMS I-1582). In other experiments, supplements were added to the Bacillus firmus strain CNMS I-1582: a) none; b) gelatin; c) gelatin hydrolysate; d) gelatin + cotton seed meal; e) casein hydrolysate; and f) NEMACUR®. “when both bacteria and supplement(s) were added together, there was an additive, intensified effect resulting in a decrease of 9-100% and 70% in the galling index in See also relevant excerpt below.  

    PNG
    media_image2.png
    539
    435
    media_image2.png
    Greyscale


	Accordingly, in contrast to Applicant’s arguments, in light of the previously cited references and the general state of the art, the Office has established a prima facie case of obviousness. Of course, it is well settled in Patent Law that, “[o]nce the examiner sets out this prima facie case, the burden shifts to the patentee to provide evidence, in the prior art or beyond it, or argument sufficient to rebut the examiner's evidence. The examiner then reaches the final ACCO Brands Corp. v. Fellowes, Inc., 813 F.3d 1361, 1365–66, 117 USPQ2d 1951, 1553-54 (Fed. Cir. 2016) (internal citations omitted). See MPEP § 2142. 
	With respect to secondary considerations, and as previously noted2, the majority of the previously submitted Appendices (Appendices A-H and J-N) are company press releases, marketing brochures, and press reports, generated by the Applicant’s predecessor, which have little probative value. See MPEP § 716.01(c). In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992) (declarations of seven persons skilled in the art offering opinion evidence praising the merits of the claimed invention were found to have little value because of a lack of factual support); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (conclusory statements that results were "unexpected," unsupported by objective factual evidence, were considered but were not found to be of substantial evidentiary value). 
	For example, reiterating some of the points made in the Office action mailed 09/10/2021, a fairer reading of the statement from Appendix N is shown below: 

    PNG
    media_image3.png
    89
    764
    media_image3.png
    Greyscale

	
	Accordingly, that statement originates from a Bayer product manager (i.e., Applicant’s predecessor), not from a disinterested person or a third party; as such, it does not rise to the standard of independent industry praise (as secondary consideration). 
	Of all appendices submitted by Applicant on 05/08/2020, Appendix I is the only one that originates from a third (non-Bayer) party. It is a press release of the University of 


    PNG
    media_image4.png
    331
    698
    media_image4.png
    Greyscale


	Notably, in this study, several insecticides exhibited corn rootworm protection effects better than, or similar to, Poncho (e.g., Ampex, EZ, Force, and Aztec). 
	Further regarding commercial success, in contrast to Applicant’s arguments, the art does not provide evidence for Poncho/VOTiVO’s superiority. For example, a study that compared corn yields of two seed treatments on corn indicates that the Poncho/VOTiVO treatment is not superior to just Poncho treatment. See TARE, Thumb AG Research & Education, 2014 Field Trials, Michigan State University Extension, pp 1-44 (and see page 15 excerpt below; the entire report was also attached to the Office action mailed 09/10/2021). 

    PNG
    media_image5.png
    574
    592
    media_image5.png
    Greyscale



	Shown below is a label from Poncho/VOTiVO. The active ingredients in Poncho/VOTiVO are only: (i) clothianidin, and (ii) Bacillus firmus strain CNCM 1-1582. 


    PNG
    media_image6.png
    884
    521
    media_image6.png
    Greyscale


	Accordingly, there no objective evidence in the art for any unexpected results (or compelling secondary considerations) for the instantly claimed compositions. 
	Furthermore, in contrast to Applicant’s arguments, the claimed compositions are taught by the cited prior art. For example, the previously cited ASRAR reference teaches methods for increasing plant yield and/or vigor by seed treatment with a neonicotinoid compound, and teaches and claims the use of clothianidin as a neonicotinoid compound with insecticidal activity (see, for example, paragraphs 0072, 0095; claims 9-10, 36-38). ASRAR teaches that the concentration of the neonicotinoid compound in the formulation is about 0.5% to about 99% by weight (w/w), preferably 5-40% (i.e., about 10% by weight to about 50% by weight). The PELEG reference teaches the application of the spore-forming nematicidal bacterium Bacillus firmus strain CNCM 1-1582 to seed, in conjunction with supplements including Nemacur®, to create an additive nematicidal effect, for controlling plant pathogenic nematodes and thus increasing plant yield. Therefore, as described above, PELEG, ASRAR, TIAN, and JOHNSON provide adequate teaching, suggestion, and motivation, with a reasonable expectation of success, to reach the instantly claimed invention.
	The main issue in the present obviousness analysis is whether there was any reason based on prior art teachings that would have motivated one of ordinary skill in the art to combine and to modify the compositions and methods previously taught by PELEG, ASRAR, TIAN, and JOHNSON, to combine (nematicidal) Bacillus firmus with a (non-nematicidal) insect control agent (clothianidin and/or imidacloprid), for the purpose of insect and nematode control, and to accomplish accompanying increase in plant yield. The answer to this question is obviously yes. It is in this context that the combined teachings of the cited references precisely teach, suggest, and provide motivation for the instantly claimed compositions and methods, as described above. 
However, agricultural pesticidal compositions as combinations of insecticides and nematicides were well known in the art at the time of invention. 
	The specific (concentration) embodiments claimed by Applicant are mere routine optimization(s) and a design choice. In fact, Applicant’s composition mixture described in the see Applicant’s Example 1, page 16. 
	Therefore, the results obtained by the Applicant are not unexpected. In contrast, they flow from the teachings of the cited prior art references; which references encompass all of the limitations of the instant claims; and also in the context of the general teachings of the prior art at the time of invention. Any commercial success is based on the obvious results and compositions claimed by Applicant. Accordingly, under the current facts, the presented secondary considerations are insufficient to overcome the prima facie case of obviousness. 
	Regarding the allegations of unexpected results, any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. See MPEP § 716.02. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense").
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Applicant is also reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, one of ordinary skilled in the art would have arrived at the Applicant’s invention by combining the teachings of the cited art as discussed above.
	Therefore, for at least the reasons of record, and those reasons indicated above, the rejection is maintained.

Summary
No claim is allowed.
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Examiner’s Contact Information	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Patent Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://www3.epa.gov/pesticides/chem_search/ppls/000279-03310-20060131.pdf, accessed on 07 September 2021. 
        2 See, for example, response to Applicant’s arguments in the Office action mailed 09/10/2021, pages 16-19.